Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The application is being examined as TrackOne.

Continuity/Reexam Information for 17/107534 
    
        
            
                                
            
        
    

Parent Data17107534, filed 11/30/2020 is a continuation of 16779531, filed 01/31/2020 ,now U.S. Patent #10853363 claims foreign priority to 201910107394.3 , filed 02/02/2019

1.	Claims presented for examination: 22-38 

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/779,531, filed on 01/31/2020

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

4.	Claims 22-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of U.S. Patent No. 10/853,363. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with converting the query operation from non-structured query language to query operations of structured query language and performing a database operation on a relational database according to operation request.  The differences are that the claim language now only recited non-relational database and 363 includes none-structured query language, the language including one or more first attribute feature comprise features of a first column family and features of a second column family of the wide column store; receiving, from the relational database, a response to the second access request; translating the response into a response to the first access request; and sending the translated response to the client” have been removed.  The claim language of the instant application is much broader which the claim in 363.  Therefore, one ordinary skill in the art would be able to modify the 363 to arrive the same invention as claimed.

17/107,534   						10/853,363
22.  A method comprising: 
1.  A method comprising:
     Receiving, from a client, a first operation request, associated with a non-relational database that maintains a wide column store, wherein the first operation request comprises 


     Translating the first access request into a second access request that conforms to a structured query language (SQL) syntax, wherein the second access request comprises one or more second event features corresponding to the one or more first event features and one or more second attributes feature corresponding to the one or more first attribute features, and the one or more second attribute features comprise:
     One or more column family fields corresponding to one or more column families of the wide column store, each of the one or more column family fields used to store a name of a corresponding column field in a corresponding column family of the wide column store, and
     One or more column family fields corresponding to one or more column families of the wide column store, each of the one or more column family fields used to store a name of a corresponding column family of the wide column store, and 

     One or more data value field each used to store one or more field values of a corresponding field in a correspond column family of the wide column store; 
Performing a database operation on a relational database in accordance with the second operation request.
Forwarding the second access request to a relational database;

Receiving, from the relational database, a response to the second access request; 

Translating the response into a response to the first access request; and

Sending the translated response to the client.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 22-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The claim scope of the claim requires the translation request which can be read, create, write, delete or modify and column attribute from Non-SQL to SQL, processing the SQL for result using nd paragraph.  Making same changes to claims 33 and 38 will overcome the 112 2nd paragraph for claims 33 and 38.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 22-25, 28-32, 33-36, 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) translating the request from the non-relational database including creation, modification, deletion, or retrieval request and column attribute to a SQL corresponding to the request including column family field and data family field. This judicial exception is not integrated into a practical application because the claim recited a high level of penalization of translating request from one language to another language for processing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processes also include addition such as how to translate from operation request to another.  The applicant specification and claim 26 clearly show the translation such translation 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154